 



EXHIBIT 10.1

SECOND AMENDMENT TO THE MOVIE GALLERY, INC.
2003 STOCK PLAN

          This Second Amendment to the Movie Gallery, Inc. 2003 Stock Plan is
effective as of this 10th day of June, 2005, with reference to the following
facts:

          A.      The Board of Directors of Movie Gallery, Inc. (the “Company”)
voted to amend the Company’s 2003 Stock Plan (the “2003 Plan”) to reserve an
additional 3,500,000 shares of Company’s common stock for future grants of
awards under the 2003 Plan at a duly noticed meeting of the Board of Directors
held on March 17, 2005.

          B.      The stockholders of the Company duly and validly approved the
amendment to the 2003 Plan to reserve an additional 3,500,000 shares of
Company’s common stock for future grants of awards under the 2003 Plan at the
Annual Meeting of Stockholders of the Company held on June 9, 2005 in Atlanta,
Georgia.

     Effective as of the date hereof, the 2003 Plan is hereby amended as
follows:

     1.      Section 6 of the Company’s 2003 Plan, as amended to date, is hereby
further amended and restated in its entirety as follows:

   “6. STOCK

         The stock issued to Purchasers or subject to Options granted under the
Plan shall be shares of the Corporation’s authorized but unissued or reacquired
Common Stock. The aggregate number of Shares which may be issued under the Plan
shall not exceed the sum of (i) 1,337,525 Shares plus (ii) up to 6,330,224
additional Shares representing the number of shares reserved for issuance under
the Predecessor Plan pursuant to “Options” (as defined therein) outstanding
under the Predecessor Plan as of the effective date referred to in Section 3 to
the extent that such “Options” expire or are terminated, in whole or in part,
without being exercised. The number of Shares subject to Options or other rights
outstanding at any time shall not exceed the number of Shares remaining
available for issuance under the Plan. In the event that any outstanding Option
or other right for any reason expires or is terminated, the Shares allocable to
the unexercised portion of such Option or other right may again be made subject
to an Option or other right. No eligible person shall be granted Options or
other rights during any 12-month period covering more than 250,000 Shares. The
limitations established by this Section 6 shall be subject to adjustment in the
manner provided in Section 14 hereof upon the occurrence of an event specified
in that Section.”

            MOVIE GALLERY, INC.
      By:           Name:           Title:        

